Cook, J.,
delivered the opinion of the court.
The attorney-general'in his brief says:
£ £ The case is ended finally and conclusively by the verdict of not guilty. Nothing more can be done, no matter what this honorable court may do upon this appeal. This question is purely academic. This court has, on several occasions, declined to consider or decide purely academic or abstract questions of law in cases appealed by the state.”
Without considering the point raised by the appeal, the judgment is affirmed.

Affirmed.